Citation Nr: 1220978	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  11-09 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than April 3, 2007 for the grant of service connection for tinnitus. 

2.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus. 

3.  Entitlement to service connection for a bilateral hearing loss disability. 

4.  Entitlement to service connection for colon cancer, to include as due to ionizing radiation and Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Attorney at law




ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Air Force from February 1964 to July 1967.  He served in the Republic of Vietnam (RVN) from August 3, 1966 to July 27, 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  By that rating action, the RO, in pertinent part, granted service connection for tinnitus; an initial 10 percent disability rating was assigned, effective April 3, 2007--the date VA received the Veteran's initial claim for compensation for this disability.  The RO also denied an effective date earlier than April 3, 2007 for the award of service connection for tinnitus, and denied service connection for bilateral hearing loss and colon cancer, to include as secondary to ionizing radiation and Agent Orange exposure.  The Veteran appealed this rating action to the Board. 

In May 2012, the Veteran withdrew his request for a videoconference hearing before a Veterans Law Judge at a local RO.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2011).  

In addition, in May 2012, after the current appeal was certified to the Board in January 2011, the Board received additional evidence (i.e., information from the Air Force Technical Application Center (AFTAC) that is relevant to the Veteran's claim for service connection for colon cancer to include as secondary to exposure to ionizing radiation and Agent Orange without a waiver of initial RO consideration.  Thus, for this reason, and for others discussed in the remand section following the decision below, this issue must be remanded to the RO.  See 38 C.F.R. § 20.1304 (2011). 
In May 2012, the Board also received additional evidence (evidence from the air Force Technical Application Center) that is relevant to the Veteran's claim for service connection for colon cancer without a waiver of initial RO consideration.  

In terms of matters not on appeal, the Veteran maintains, and the evidence reflects, that he retired from employment due to bowel impairment secondary to his colon cancer.  Because service connection has not been awarded for colon cancer, this appeal does not raise a request for a total disability rating due to individual unemployability resulting from a service-connected disability (TDIU).  The Board, however, reserves the right to revisit this matter following remand development. See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The issue of entitlement to service connection for colon cancer, to include as secondary to ionizing radiation and Agent Orange exposure is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  On April 3, 2007, VA received the Veteran's claim for service connection for tinnitus, and no evidence of record indicates any informal claims prior to that date. 

2.  There is no legal basis for the assignment of an initial disability rating in excess of 10 percent for tinnitus for any period. 

3.  The Veteran does not have a bilateral hearing loss disability for VA compensation purposes. 






CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 3, 2007 for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011). 

2.   There is no legal basis for the assignment of an initial disability rating in excess of 10 percent for tinnitus for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.87, Diagnostic Code 6260 (2011).

3.  Bilateral hearing loss was not incurred in or aggravated by active military service, nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide. 

Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). See also Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004).  In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the Federal Circuit held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required. 

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.   

VCAA is not applicable, however, where further assistance would not aid the Veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 36  (2001); see 38 U.S.C.A. § 5103A(a)(2) (secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

Concerning the Veteran's earlier effective date and initial evaluation claims decided herein, the Board finds that they arose from the Veteran's disagreement with the RO's assignment of an effective date of April 3, 2007 and initial 10 percent rating assigned after the grant of service connection for tinnitus.  (See July2007 rating action). 

The courts have held, and VA's General Counsel  has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions (such as effective date or initial evaluation), the claim has been substantiated and there is no need to provide additional VCAA notice. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003. 

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date and initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  In this case, the effective date and initial evaluation claims on appeal were substantiated after the enactment of VCAA, and the Veteran has not alleged any prejudice by any notice defect.

Concerning the claim for service connection for a bilateral hearing loss disability the RO satisfied the requirements of 38 C.F.R. § 3.159(b) in a pre-adjudication May 2007 letter to the Veteran.  This letter also notified the Veteran of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist the Veteran with his effective date, initial evaluation and service connection claims decided herein, service treatment records (STRs), Social Security Administration records, and VA and private post-service medical records are contained in the claims files.  While the Veteran was not afforded a VA examination to determine the severity of his service-connected tinnitus, VA's is not required to meet the duty to notify or assist a claimant where a claim cannot be substantiated because there is no legal basis for the claim, such as the claim for an initial evaluation in excess of 10 percent for tinnitus, or because undisputed facts render the claimant ineligible for the claimed benefit.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.  

Concerning the Veteran's claim for a bilateral hearing loss disability, in July 2007, the Veteran was afforded a VA QTC examination to determine the etiology of any currently present bilateral hearing loss.  A copy of the July 2007 VA examination report is associated with the claims files. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication of the claims decided in the decision below.  Accordingly, the Board finds that there is no further assistance that would be reasonably likely to substantiate the effective date, initial evaluation and service connection claims analyzed below. 



II. Analysis

(i) Effective Date Claim-Tinnitus

The Veteran seeks an effective date earlier than April 3, 2007 for the award of service connection for tinnitus.  The Veteran maintains that because he has had tinnitus since active military service, the effective date for the award of service connection for this disability should be the date he was released from active military service--July 28, 1967.

The effective date of an evaluation and award of compensation on an original claim for compensation, such as here, will be the day following separation from active duty service or the date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2). 

Here, the RO received the Veteran's original claim for service connection for tinnitus on April 3, 2007.  (See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received by the RO on April 3, 2007).  A review of the record does not show that the Veteran submitted a claim, formal or informal, for service connection for tinnitus within one year from his discharge from active military service on July 28, 1967.  On the above-cited VA Form 21-526, received by VA on April 3, 2007, the Veteran clearly indicated that he was seeking VA compensation, in part, for "Bilateral Tinnitus."  The Board recognizes the Veteran's statements that his tinnitus has existed since his military service, but points out there is no provision for payment of benefits from an earlier date based on a disorder's existence from a date previous to the receipt of the claim, unless the claim is filed within one year of separation from service.  See 38 C.F.R. §§ 3.400(b)(2)(2011). Therefore, assignment of an effective date of the day following discharge is not appropriate. Instead, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) ; 38 C.F.R. § 3.400(b)(2)  

Overall, the evidence does not support the claim for an effective date prior to April 3, 2007 for the grant of service connection for tinnitus, and the claim must be denied.  38 U.S.C.A. § 5107(b).

(ii) Initial Evaluation Claim-Tinnitus

The Veteran seeks an initial disability rating in excess of 10 percent for his service-connected tinnitus.  

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities. 

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011). 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where the rating appealed is the initial rating assigned with a grant of service connection, such as here, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 120 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Tinnitus is evaluated under Diagnostic Code 6260, which provides a 10 percent disability rating for recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260. Note (2) following Diagnostic Code 6260 further explains that the Board must assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head. 
The United States Court of Appeals for the Federal Circuit  (Federal Circuit) affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). Citing United States Supreme Court precedent, the Federal Circuit explained in Smith that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Finding that there was a lack of evidence in the record suggesting that VA's interpretation of Diagnostic Code 6260 was plainly erroneous or inconsistent with regulations, the Federal Circuit concluded that the Veterans Court had erred in not deferring to VA's interpretation. 

In view of the foregoing, the Board concludes that the regulations preclude a schedular evaluation in excess of a single 10 percent rating for tinnitus.  Therefore, the Veteran's claim for a disability rating greater than 10 percent for tinnitus must be denied under Diagnostic Code 6260, Note 2.  As disposition of this appeal is based on the law and not the facts of the case, the appeal must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Consideration of several further rating matters is warranted with respect to this issue.  First, the Board notes that the Veteran does not contend, nor does the evidence of record demonstrate, that his service-connected tinnitus has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation.  In fact, a January 2007 SSA award determination reflects that the Veteran was found disabled by that agency due to primary and secondary diagnoses of malignant neoplasm of the colon, rectum or anus and other disorders of the gastrointestinal system, and severe dumping syndrome, respectively.  There is also no indication that the Veteran's tinnitus has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1)(2011), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008). 
Finally, as the Veteran has not maintained, nor does the evidence show, that he is unable to work due to his service-connected tinnitus, the Board finds no basis for a remand for consideration of a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability). In fact, the evidence discloses that the Veteran retired from his previous employment due to bowel complications secondary to colon cancer.  For example, a January 2007 SSA award determination reflects that the Veteran was awarded disability benefits due to primary and secondary diagnoses of malignant neoplasm of the colon, rectum or anus and other disorders of the gastrointestinal and severe dumping syndrome.  

(iii) Service Connection-Bilateral Hearing Loss Disability

The Veteran seeks service connection for a bilateral hearing loss disability.  He contends that his hearing loss is the result of having been exposed to in-service acoustic trauma while working as an aircraft repairman.  As the Veteran's Report of Separation from the Armed Forces (DD 214) and service personnel records reflect that his military occupational specialty was a aircraft propeller repairman, the Board finds his reports of noise exposure credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2002); Hensley v. Brown, 5 Vet. App. 155 (1993).  Thus, his in-service exposure to acoustic trauma is presumed.  Id.

Service connection will be granted if it is shown that a veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303. 

Service connection may also be granted for certain chronic diseases, such as sensorineural hearing loss, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.30 7, 3.309 (2011).  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) . 

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony of an in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498   (1995). 

Hearing loss disability claims are governed by 38 C.F.R. § 3.385.  This regulation provides hearing loss is a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz  (Hz) is 40 decibels (dB) or greater.  38 C.F.R. § 3.385 (2011).  Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at 
less than 94 percent.  Id. 

The Veteran's service treatment records are devoid of any indication of hearing loss for VA compensation purposes in accordance with 38 C.F.R. § 3.385 (2011).  These records are, however, positive for the Veteran having received treatment for an ear infection in November 1966.  A July 1967 service discharge examination report reflects that the Veteran's ears were evaluated as "normal."  On an accompanying Report of Medical History, the Veteran indicated that he had had ear trouble.

The post-service evidence of record reflects that the Veteran was employed as an insurance adjuster for over 35 years and as a commercial pilot instructor.   

The initial question to be answered is whether the Veteran currently has a bilateral hearing loss disability for VA purposes, and, if so, it is etiologically linked to his period of active military service in the United States Air Force.  There is no evidence of record showing that the Veteran currently has a bilateral hearing loss disability as defined by VA. 

The Veteran underwent a VA QTC examination in July 2007 that included an audiogram that was conducted in accordance with the above-cited regulations.  The audiographic examination found that the Veteran's bilateral hearing loss did not manifest the decibel readings which define hearing loss for VA purposes, nor did he have speech recognition scores that were less that 94 percent.  38 C.F.R. § 3.385.  

The evidence of record contains no evidence of a current bilateral hearing loss disability since VA received the Veteran's original claim for compensation for this disability in early April 2007, or with a year preceding its receipt.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim). 

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44   (1992). As the competent medical evidence of record is negative for a bilateral hearing loss disability for VA compensation purposes, service connection cannot be granted for the claimed disability and it must be denied. 


ORDER

An effective date prior to April 3, 2007 for the award of service connection for tinnitus is denied.

An initial rating in excess of 10 percent for tinnitus is denied. 

Service connection for a bilateral hearing loss disability is denied. 
REMAND

The Board finds that additional evidentiary development, as outlined in the directives below, is necessary prior to final appellate review of the claim for service connection for colon cancer, to include as secondary to ionizing radiation and Agent Orange exposure.  Specifically, to obtain a revised dose estimate, schedule a VA examination of the Veteran to determine the etiology of his colon cancer and for issuance of a Supplemental Statement of the Case that addresses evidence received  by the Board in May 2012. 

The Veteran seeks service connection for colon cancer claimed as secondary to exposure to ionizing radiation and Agent Orange exposure.  The Veteran contends that he was exposed to ionizing radiation as a result of having served as an aircraft propeller repairman while assigned to the 56th Weather Recon Squadron at Yokota Airbase (AB), Japan from August 1, 1964 to August 31, 1965.  Alternatively, he maintains that his colon cancer is due to exposure to Agent Orange while serving in the RVN.

With regard to radiation exposure claims, service connection for a disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Davis v. Brown , 10 Vet. App. 209   (1997); Rucker v. Brown, 10 Vet. App. 67 (1997). 

(i) Presumptive Service Connection for Radiation-Exposed Veterans:  There are certain types of cancer that are presumptively service connected specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d)(2).  These cancers specific to radiation-exposed veterans for the purpose of presumptive service connection are the following: (i) leukemia (other than chronic lymphocytic leukemia); (ii) cancer of the thyroid; (iii) cancer of the breast; (iv) cancer of the pharynx; (v) cancer of the esophagus; (vi) cancer of the stomach; (vii) cancer of the small intestine; (viii) cancer of the pancreas; (ix) multiple myeloma; (x) lymphomas (except Hodgkin's disease); (xi) cancer of the bile ducts; (xii) cancer of the gall bladder; (xiii) primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) cancer of the salivary gland; (xv) cancer of the urinary tract (urinary tract means the kidneys, renal pelves, ureters, urinary bladder, and urethra), (xvii) cancer of the bone; (xviii) cancer of the brain; (xix) cancer of the colon; (xx) cancer of the lung; and (xxi) cancer of the ovary.  38 C.F.R. § 3.309(d) (2). 

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity. "Radiation-risk activity" is defined to mean: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war in Japan that resulted in an opportunity for exposure to ionizing radiation comparable to that of veterans who were in the occupation forces of Hiroshima or Nagasaki during the period August 6, 1945, to July 1, 1946; or certain service on the grounds of gaseous diffusion plants located in Paducah, Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in certain circumstances, service on Amchitka Island, Alaska.  See 38 C.F.R. § 3.309(d)(ii) . 

(ii) Radiogenic Disease: "radiogenic diseases" may be service connected pursuant to 38 C.F.R. § 3.311.  Pursuant to 38 C.F.R. § 3.311, radiogenic diseases include the following:  all forms of leukemia except chronic lymphatic (lymphocytic) leukemia, thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non- malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2). 

In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  When dose estimates provided are reported as a range of doses to which a veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed.  38 C.F.R. § 3.311(a)(2). 

(ii) Direct Service Connection- Even if the Veteran does not meet the requirements of 38 C.F.R. § 3.309(d)(3) (presumptive service connection) and 38 C.F.R. § 3.311(b) (service connection based on the certain conditions specified in that regulation), the claim still can be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).

The Veteran was diagnosed with colon cancer in August 1990.  The Veteran did not engage in one of the specific radiation risk activities set forth in 38 C.F.R. § 3.309(d)(2) (such as onsite participation in atmospheric detonation of a nuclear device); accordingly, the presumptive provisions of 38 C.F.R. § 3.309 are not for application.  The Veteran's colon cancer is, however, a presumptive cancer and is set forth in 38 C.F.R. § 3.311(b)(2) as a radiogenic disease.  Further, it became manifest 5 years or more after the alleged radiation exposure, as required by 38 C.F.R. § 3.311(b)(5).  Thus, the procedural development mandates under 38 C.F.R. § 3.311 for claims based on exposure to ionizing radiation are applicable. 

For claims involving atmospheric nuclear weapons test participation and the occupation of Hiroshima and Nagasaki, dose data will be requested from the Department of Defense.  38 C.F.R. § 3.311(a)(2)(i), (ii).  In this case, the Veteran did not participate in those types of events.  Instead, he reportedly was exposed to ionizing radiation while serving as an aircraft propeller repairman while assigned to the 56th Weather Recon Squadron at Yokota AB, Japan from August 1, 1964 to August 31, 1965.  Therefore, his claim is covered by 38 C.F.R. § 3.311(a)(2)(iii)  or "other exposure claims."  For other exposure claims, a request will be made for any available records concerning the Veteran's exposure to radiation.  

In this case, in May 2009, the National Personnel Records Center informed the RO in May 2009 that DD Form 1141, Record of Occupational Exposure to Ionizing Radiation, as well as other records of exposure to radiation pertaining to the Veteran, were not of record.  However, the Veteran's service personnel records show that his military occupational specialty (MOS) was an aircraft propeller repairman and that he was assigned to the 56th Weather Recon Squadron at Yokota, Japan AB from August 1, 1964 to August 31, 1965.  In October 2010, the AFTAC provided a dose estimate for the Veteran. 

In addition to the dose information request, the regulation compels the forwarding of all records pertaining to the Veteran's radiation dose in service to the Under Secretary for Health.  He or she will be responsible for the preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  Once the dose estimate is prepared, before the claim is adjudicated, it must be referred to the Under Secretary of Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  See 38 C.F.R. § 3.311(b)(1).  This regulation indicates that the Under Secretary for Benefits will make a determination as to whether it is at least as likely as not that the Veteran's cancer resulted from exposure to radiation in service.  38 C.F.R. § 3.311(c)(1)(i).  If the Under Secretary for Benefits determines there is no reasonable possibility that the Veteran's disease resulted from radiation exposure in service, the Under Secretary for Benefits shall so inform the regional office of jurisdiction, in writing, setting forth the rationale for this conclusion.  38 C.F.R. § 3.311(c)(1).  

In the Veteran's case, The Under Secretary for Health provided the required opinion in January 2011.  

A. Revised Dose Estimate

The record shows that in accordance with 38 C.F.R. § 3.311 (2011) the RO obtained a radiation dose estimate for the Veteran.  The RO properly submitted the dose estimate to the Compensation and Pension Service Director who requested a medical opinion from the Under Secretary for Health.  On review of the record, the Board observes that the RO, in its November 2009 request to the Radiation Protection Division of the Office of the Surgeon General of the Air Force for a radiation dose estimate, relayed information from the Veteran to the effect that between August 1, 1964 through August 31, 1965, he was an aircraft propeller repairman.  After receipt of the above-cited information from the RO, the AFTAC concluded that the Veteran's exposure to ionizing radiation was 16.38 mrem or 0.1638 rem.  (See AFTAC's August 2010 letter to the RO).  However, and as noted by the Veteran's attorney, according to AFTAC's "SECRET WORKING PAPERS," it arrived at its conclusion based on 11 flights during a shortened time frame: May 20, 1965 to October 19, 1965.  The Veteran was stationed with the 56th Weather Recon Squadron from August 1, 1964 to August 31, 1965.  Thus, AFTAC'S 11-flight figure does not take into account flights that occurred from August to December 1964 and January through April 1965.  

Thus, in view of the foregoing, the Board finds that the Veteran's claim for service connection for colon cancer due to exposure to ionizing radiation should be returned to AFTAC, via the Office of the Surgeon General, for a revised radiation dose estimate that includes consideration of the Veteran's assignment to the 56th Weather Recon Squadron for the entire period from August 1, 1964 to August 31, 1965. After obtaining the requested revised radiation dose estimate, development should be completed pursuant to the provisions of 38 C.F.R. § 3.311 followed by readjudication of the claim for service connection for colon cancer. 

(B) VA examination

In support of his claim for colon cancer due to ionizing radiation, the Veteran submitted a March 2009 statement, prepared by T. W. E., D. O.  In that statement, Dr. T. E. concluded, after a review of the Veteran's service and post-service treatment records that his colon cancer was "at least as likely as not to be a direct result of the exposure to ionizing radiation that he experienced in the service."  Dr. T. E. did not provide any rationale for his opinion.  See Nieves-Rodriguez, 22 Vet. App. 295  (2008).  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Notwithstanding the foregoing, the Board finds that the Veteran should be afforded a VA examination to determine whether or not his colon cancer was the result of in-service exposure ionizing radiation.  Combee, supra.  In addition, the Veteran has alternatively argued that his colon cancer was the result of exposure to Agent Orange while stationed in the RVN.  As the Veteran's service personnel records reflect that he served in the RVN, his exposure to Agent Orange is presumed.  38 C.F.R. §§ 3.307, 3.309 (2011).  While colon cancer is not a disease subject to presumptive service connection due to exposure to Agent Orange under 38 C.F.R. § 3.309(3), as noted above, the Veteran can still establish service connection on a direct basis.  Id.  Thus, on remand, the examiner should also provide an opinion as to whether the Veteran's colon cancer was the result of his in-service exposure to Agent Orange.  

Based on the foregoing, this matter should be remanded, and the Veteran should be provided with a VA examination in order to determine whether the Veteran's diagnosed colon cancer is the result of his military service, to include exposure to ionizing radiation in Japan and Agent Orange in the RVN.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong of 38 C.F.R. § 3.159(c)(4)(I), which requires that the evidence of record 'indicate' that the claimed disability or symptoms may be associated with service, establishes a low threshold).

(C) Issuance of a Supplemental Statement of the Case 

In May 2012, after the current appeal was certified to the Board in January 2011, the Board received additional evidence (i.e., information from the Air Force Technical Application Center (AFTAC) that is relevant to the Veteran's claim for service connection for colon cancer to include as secondary to exposure to ionizing radiation and Agent Orange without a waiver of initial RO consideration.  Thus, for this reason, this issue must be remanded to the RO.  See 38 C.F.R. § 20.1304. 

Accordingly, the case is REMANDED for the following action:

1.  Via the Radiation Protection Division and USAF Radioisotope Committee Secretariat of the Office of the Surgeon General of the Air Force, contact the Nuclear Weapons Safety Branch of the Air Force Safety Center and request a revised radiation dose estimate for the Veteran during his assignment with the 56th Weather Recon Squadron at Yokota AB, Japan, with particular attention to exposure during the following years:  August-September 1964 and January to April 1965.  

It should be explained that Secret Working Papers from AFTAC reflect that their original dose estimate was based on a figure of 11 flights for the period from May 20, 1965 to October 18, 1965. 

2.  After obtaining the requested revised radiation dose estimate, development should be completed pursuant to the provisions of 38 C.F.R. § 3.311 for the claim for service connection for colon cancer. 

3.  After any additional evidence has been obtained pursuant to directives 1 and 2, the RO should arrange for a VA examination of the Veteran by an appropriate specialist to determine whether he currently has colon cancer or residuals thereof that is/are related to his period of military service.  The claims files must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail. Any indicated diagnostic tests and studies must be accomplished.  Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a) Does the Veteran currently have any colon cancer or  residuals thereof?  If so, state the diagnosis or diagnoses. 

(b) If the examiner finds that the Veteran has colon cancer or residuals thereof, he or she should then provide a response to the following question:  

Is it least as likely as not (50 percent probability or greater) that the Veteran's current colon cancer or residuals thereof had its/their onset during his period of active military service, to include exposure to ionizing radiation in Korea and Agent Orange in the RVN?

In answering the requested opinion, the examiner is requested to comment on the Veteran's service and personnel records; March 2009 report, prepared by T. W. E., D. O; all dose estimates provided by the AFTAC; and, the Under Secretary of Health's January 2011 Advisory Opinion. 

The examiner is hereby informed that the Veteran's  exposure to ionizing radiation and Agent Orange during military service is hereby presumed. 

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  Id.

4.  To help avoid future remand, the RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims files are returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Then, after completion of any other development indicated by the cord, readjudicate the claim entitlement to service connection for colon cancer, claimed as due to ionizing radiation and Agent Orange exposure.  If any benefit sought on appeal remains denied, issue an appropriate Supplemental Statement of the Case that addresses all evidence received since issuance of a February 2011 Statement of the Case and provide the Veteran and his attorney an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


